DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 16, for which Claims 17-30 depends, teaches a limitation: “embossings in adjacent first strip-shaped conductor tracks or second strip-shaped conductor tracks are arranged offset with respect to one another” that are not taught in the prior art areas searched for this action. 
Ohmori (US7538475) is the closest prior art of record.
Ohmori teaches, in Fig. 2-3, a multilayer component comprising: a main body (1) with first and second inner electrodes (4,5), wherein the first and second inner electrodes are alternately arranged in an interior of the main body (see Fig. 2-3) and electrically insulated from one another (see 2); and an outer contact (23, 27) configured to provide external contact (see Fig. 2), wherein the outer contact (23) comprises at least two first strip-shaped conductor tracks (11 left) arranged on a first surface (3 left) of the main body, wherein each first strip-shaped conductor track is electrically connected to one of the first inner electrodes (4) (see Fig. 3 via 3 left), wherein the outer contact (27) comprises at least two second strip-shaped conductor tracks (11 right) arranged on a second surface (3 right) of the main body, wherein each second conductor track is electrically connected to one of the second inner electrodes (5). 
Ohmori does not teach the above allowable limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848